DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Due to the amendments filed 02/11/2022 the previous interpretation of the claims under 35 USC 112f have been withdrawn. The claims have been amended to remove the nonce term and provide sufficient structure to perform the function. Therefore, the previous claim interpretation has been withdrawn.
Due to the amendments filed 02/11/2022 the previous rejection of the claims under 35 USC 112b have been withdrawn. 
However, the new amendment filed 02/11/2022 contains the relative terms “being narrow” and “a few” renders the claims indefinite in scope. For more details please see the new rejection of the claims under 35 USC 112b necessitated by amendment.
Application’s arguments filed 02/11/2022 have been fully considered but are not found to be persuasive. Applicant argues that Lambert does not teach using a first and second excitation wavelength that are different. 
Figure 7b shows a plurality of light source L_lambda1-L_lambdaN. Each excitation source has its own wavelength (paragraph 120). Furthermore the difference in the excitation wavelengths are “a few tens to a few hundreds of nm” as required by the claims. Figure 25B shows 3 example excitation wavelengths 514 633 and 785 which is less than 200nm difference between wavelength which is a few hundreds of nm as required by the claims.
Applicant argues Lambert does not directly disclose the first and second relative wavenumber spectral range being different.
However, paragraph 120 and Figure 7b teaches the first and second spectral ranges are being different. Figure 7b shows D_lamba1 to D_lambaN each detector detects its own wavelength. Paragraph 120 specifically states each filter has a different Raman spectral peak allowing the Raman shifted spectra to be “scanned or slid across”. This teaches having different wavelength shift windows and combining them to extend in relative wavenumber as required by the claims. 
Therefore, Lambert rejection is maintained and reads on the amended claims. A new rejection of the claims follows below necessitated by amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 15, The terms “narrow” and “a few” in claims 1 and 15 are relative terms which renders the claim indefinite. The term “the width of the observation spectral range” and “a difference between the first excitation wavelength and the second excitation wavelength” are not defined by the claim, the specification 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, 10, 12-15, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lambert et al. US Pub. No. 2004/0127778.
Regarding claims 1 and 15, Lambert teaches a Raman spectrometry device for characterizing a sample (Figure 7a and 7b), the device comprising 
a source system generating a first incident excitation light beam at a first excitation wavelength (Figure 7b; 61-63; paragraph 120 “fixed wavelength lasers”), 
a spectral separation system receiving a first scattered light beam formed by scattering of said first incident excitation light beam on the sample and spectrally separating said first scattered light beam (paragraph 120; Figure 7b, 65-67), 
a detector to record a first Raman signal associated with said first scattered light beam and detected in a fixed observation spectral range expressed in wavelength extending over a width comprised between a first observation wavelength and a second observation wavelength (Figure 7a and 7b; 65-67; paragraph 120. The device uses the same filters for all excitation sources therefore the range is the same for all excitation lights), said width of the observation spectral range being narrow (Figure 7b; paragraph 120; the figure shows a plurality of detector each with a specific wavelength width. Paragraph 120 states “The center wavelength and bandwidth of each filter may be chosen to correspond with a different Raman spectral peak of aqueous humor important for quantification of the selected substance” Therefore, the width is less than all the bandpass filter combined as one large bandpass filter and the filters are “narrow”
a calculator receiving the first Raman signal from said detection system and generating a first Raman spectrum part as a function of the Raman displacement in a first Raman spectral domain expressed in relative wavenumber, said first Raman spectral domain extending between a first relative wavenumber that is function of the first excitation wavelength and the first observation wavelength and a second relative wavenumber that is function of the first excitation wavelength and the second observation wavelength (Figure 7a; Figure 7b, microcomputer 35; paragraph 119 “usually expressed in wavenumbers”); 
wherein: said source system is adapted to generate at least one second incident excitation light beam at a second excitation wavelength, said second excitation wavelength being different from the first excitation wavelength a difference between the first excitation wavelength and the second excitation wavelength being comprised 
said spectral separation system being adapted to receive a second scattered light beam formed by scattering of said second incident excitation light beam on the sample and to spectrally separate said second scattered light beam (paragraph 120; Figure 7b, 65-67), 
said detection system being adapted to detect and record a second Raman signal associated with said second scattered light beam in the same observation spectral range expressed in wavelength (Figure 7a and 7b; 65-67; paragraph 120. The device uses the same filters for all excitation sources therefore the range is the same for all excitation lights),
said calculator being adapted to measure the second Raman signal and to generate a second Raman spectrum part as a function of the Raman displacement in a second Raman spectral domain expressed in relative wavenumber, said second Raman spectral domain extending between a third relative wavenumber that is function of the second excitation wavelength and the first observation wavelength and a fourth relative wavenumber that is function of the second excitation wavelength and the second observation wavelength (Figure 7a; paragraphs 119 and 120; the second Raman spectrum is shifted due to the change in excitation wavelength, the system uses the same detector filters which are fixed so it encompasses the same wavenumber range and the wavenumbers are shifts to a third and fourth value), , the second Raman 
the first Raman spectrum part and the second Raman spectrum part being intended to be combined together to reconstitute a Raman scattering spectrum over a spectral domain that is extended in relative wavenumber and/or that has an increased spectral resolution in the first and/or second Raman spectral domain (paragraph 120; “subtraction of the fluorescent components of the acquired spectrum may be possible as discussed earlier.” Paragraph 120 teaches the excitation wavelength is shifted and the collected spectrum is shifted allowing the Raman shifted spectra to be scanned or slid across a smaller number of bandpass filters this increase the resolution and the spectral domain since “wide tuning ranges are not commercially readily available”).
The method of claim 15 is taught by the above system claim. There is a 1:1 correspondence of method steps and the claimed system.
Regarding claim 2, Lambert wherein the source system is adapted to generate a plurality of excitation light beams at a plurality of excitation wavelengths (Figure 7b; 61-63; paragraph 120 “fixed wavelength lasers”).
Regarding claim 3, Lambert teaches wherein the source system comprises a plurality of monochromatic laser sources, an optical frequency-tunable laser source 
Regarding claim 4, Lambert teaches wherein the source system comprises a continuous or pulsed laser source (paragraph 31 “excitation pulse”).
Regarding claims 9 and 19,
Regarding claim 10, Lambert teaches wherein the detection filter comprises at least one high-pass filter, one low-pass filter or one band-pass filter, or a combination of said filters (Figure 7b 65-67; paragraph 120).
Regarding claims 13 and 20, Lambert teaches wherein the detection filter is fixed (Figure 7b 65-67; paragraph 120).
Regarding claim 14, Lambert teaches wherein the detection system comprise a single-channel detector or a one-dimensional linear detector or a two-dimensional array detector (paragraph 112 “CCD”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert as applied to claims 1 and 2 above, and further in view of Wang US pub. No. 2007/0070341.
Regarding claims 8 and 18, Lambert is silent with respect to wherein the calculator is adapted to generate a first, respectively second, hyper Raman scattering spectrum part in a first, respectively second, hyper Raman displacement spectral domain expressed in relative wavenumber, wherein the first relative wavenumber is equal to the difference between a product of an integer n and of the first excitation wavenumber and the first observation wavenumber, the second relative wavenumber is equal to the difference between a product of the integer n and of the first excitation wavenumber and the second observation wavenumber, the third relative wavenumber is equal to the difference between a product of the integer n and of the second excitation wavenumber and the first observation wavenumber, the fourth relative wavenumber is equal to the difference between a product of the integer n and of the second excitation wavenumber and the second observation wavenumber, the integer multiple n being higher than or equal to two.
Wang teaches Hyper-Raman spectroscopy is another Raman spectroscopy technique that involves detecting higher order harmonic wavelengths of Raman scattered radiation. The hyper-Raman scattered radiation is Raman-shifted relative to integer multiples of the wavelength of the incident electromagnetic radiation. Hyper-Raman scattered radiation may provide information about the analyte that cannot be obtained from simple Raman spectroscopy. The intensity of the hyper-Raman scattered radiation, however, is even less than the intensity of the Raman scattered radiation. As a result, hyper-Raman spectroscopy may be performed using SERS-active or NERS-active structures to enhance the intensity of the hyper-Raman scattered radiation. It is 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have wherein the calculator is adapted to generate a first, respectively second, hyper Raman scattering spectrum part in a first, respectively second, hyper Raman displacement spectral domain expressed in relative wavenumber, wherein the first relative wavenumber is equal to the difference between a product of an integer n and of the first excitation wavenumber and the first observation wavenumber, the second relative wavenumber is equal to the difference between a product of the integer n and of the first excitation wavenumber and the second observation wavenumber, the third relative wavenumber is equal to the difference between a product of the integer n and of the second excitation wavenumber and the first observation wavenumber, the fourth relative wavenumber is equal to the difference between a product of the integer n and of the second excitation wavenumber and the second observation wavenumber, the integer multiple n being higher than or equal to two for the purposes of providing information about the analyte that cannot be obtained from simple Raman spectroscopy (Wang: paragraph 8).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert as applied to claim 1 above.
Regarding claim 11,
However, Lambert teaches using a diffraction grating prism spectrometer for detection of multiple wavelengths simultaneously (Figure 5).
It would have been obvious to a person having ordinary skill in the art at the time of filing to replace the detection system of Figure 7b with the detection system of Figure 5 to have the spectral separation system comprises a spectrometer based on diffraction grating(s), prism(s) and/or grism(s) or a spectrometer comprising a combination of diffraction grating(s) and/or prism(s) and/or grism(s) for the purposes of simultaneously detection multiple wavelengths simultaneously increasing the flexibility of the system by not limiting the detection to specific filters.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert as applied to claim 1 above, and further in view of Burch US Patent No. 5,247,343.
Regarding claim 12, Lambert is silent with respect to wherein the spectral separation system comprises an interferential filter and/or an interferometer.
Burch teaches the spectral separation system comprises an interferential filter and/or an interferometer (abstract; Figure 3; col 3, lines 20-45).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have the spectral separation system comprises an interferential filter and/or an interferometer for the purposes of increasing the accuracy of measurements by using an interferometer to measure the collected wavelengths.
Claims 5, 6, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert as applied to claims 1 and 2 above, and further in view of Ahmed et al. US Pub. No. 2007/0171410.
Regarding claim 5, Lambert is silent with respect to further including at least one device for polarizing the excitation light beam between the source system and the sample, said polarization device (4) being adapted to polarize the first incident excitation light beam according to at least two different polarization states and, respectively, the second incident excitation light beam according to at least two different polarization states.
Ahmed teaches using a polarization on the excitation light and an analyzing polarizer for the detector (paragraph 48). This method separates fluorescent light induced by the sample allowing for separate evaluation of the scattered and unpolarized fluorescence (paragraph 48). The method can be adapted to Raman (paragraph 17).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have at least one device for polarizing the excitation light beam between the source system and the sample, said polarization device (4) being adapted to polarize the first incident excitation light beam according to at least two different polarization states and, respectively, the second incident excitation light beam according to at least two different polarization states for the purposes of increasing the flexibility of the system by allowing for separation and evaluation of fluorescence.
Regarding claims 6 and 16, Lambert is silent with respect to further including a polarization analyser arranged between the sample and the detection system, the polarization analyser being adapted to polarization analyse and/or separate the first scattered light beam and, respectively, the second scattered light beam.
Ahmed teaches using a polarization on the excitation light and an analyzing polarizer for the detector (paragraph 48). This method separates fluorescent light 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have a polarization analyser arranged between the sample and the detection system, the polarization analyser being adapted to polarization analyse and/or separate the first scattered light beam and, respectively, the second scattered light beam for the purposes of increasing the flexibility of the system by allowing for separation and evaluation of fluorescence.
Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert as applied to claims 1 and 2 above, and further in view of Kim US Patent No. 5908699
Regarding claims 7 and 17, Lambert teaches using a spectrometer with a diffraction grating (paragraph 112; grating 30 Figure 5). 
Lambert is silent with respect to  the grating has 600-1800 lines/mm.
Kim teaches using 600 lines/mm for longer wavelengths and 1200 lines/mm for shorter wavelengths (col 4, lines 50-65).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have the grating has 600-1800 lines/mm for the purposes of increasing the flexibility of the system by allowing for measuring of shorter and longer wavelengths to increase the overall resolution and accuracy of the spectrometer. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/Primary Examiner, Art Unit 2877